Name: Council Regulation (EC) No 1350/1999 of 21 June 1999 amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy;  agricultural activity
 Date Published: nan

 EN Official Journal of the European Communities26. 6. 1999 L 162/5 COUNCIL REGULATION (EC) No 1350/1999 of 21 June 1999 amending Regulation (EC) No 2505/96 opening and providing for the administra- tion of autonomous Community tariff quotas for certain agricultural and indus- trial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof, Having regard to the proposal from the Commission, Whereas: (1) by virtue of Regulation (EC) No 2505/96 (1), the Council opened Community tariff quotas for certain agricultural and industrial products; Community demand for the products in question should be met under the most favourable condi- tions; the volume of certain existing tariff quotas should be increased, avoiding any disturbance to the markets for these products; (2) Regulation (EC) No 2505/96 should therefore be amended, HAS ADOPTED THIS REGULATION: Article 1 For the quota period from 1 January to 31 December 1999, Annex I to Regulation (EC) No 2505/96 is hereby amended as follows: Ã¯ £ § order number 09.2887: the amount of the tariff quota shall be altered to 400 tonnes, Ã¯ £ § order number 09.2942: the amount of the tariff quota shall be altered to 3 000 tonnes, Ã¯ £ § order number 09.2966: the amount of the tariff quota shall be altered to 12 000 tonnes. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall apply with effect from 1 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 21 June 1999. For the Council The President L. SCHOMERUS (1) OJ L 345, 31.12.1996, p. 1. Regulation as last amended by Regulation (EC) No 2780/98 (OJ L 347, 23.12.1998, p. 5).